DISSENTING’ OPINION.
NORTONI, J,
I concur in the first proposition treated with in the opinion, to the effect that Mrs. Eicks is estopped by joining her husband in executing the mortgage on her lot to raise money with which to erect the house thereon. But I dissent from the second proposition, touching the matter of estoppel by silence. In my judgment, this was a question for the jury.
Eicks, or his wife, rather, owned the lot, and Wahlbrink, the contractor who erected the building thereon, purchased the materials from the plaintiff lumber company. The privity existing between these parties— that is, the lumber company, who furnished the material, and Eicks, who owned the lot — is clear, for, indeed, the proceedings to enforce a lien go upon that theory. Such privity existing between Eicks, through the contractor, with the lumber company, rendered it the duty of the lumber company to speak’ concerning the indebtedness of Wahlbrink to it when Eicks inquired concerning that subject-matter. Manifestly, if one holds a right to enforce a lien upon the building and lot of another as incident to an account contracted by a third party in privity with both, it is proper .that such person whose property may be subjected to the lien should be informed by the creditor concerning the state of the account, on inquiry thereabout. In this view, I deem it to have been the duty of the lumber company to speak on the subject when Eicks, the owner of the house, inquired as to whether Wahlbrink, the contractor, owed such company. However, it appears the lumber company did speak, that is, to the effect that it knew Wahlbrink owed it something, but on just what account it could not state at that time, and it is said *352the company promised to furnish the desired information and omitted to do so. In my judgment, these facts are competent for consideration by the jury on the question of estoppel by silence in order to ascertain whether Eicks was misled, for, though the company spoke in response to inquiry, it did not speak to the point, as it should, by furnishing the information Eicks was entitled to have.
I deem the judgment of the court to be in conflict with the just principles declared by the Kansas City Court of Appeals in the case of Chilton v. Lindsay, 38 Mo. App. 57, wherein a similar matter of estoppel was asserted, and therefore request the case be certified to the Supreme Court for final determination in accordance with the mandate of the Constitution in that behalf provided.